Name: Commission Regulation (EC) No 2145/98 of 6 October 1998 on the sale, by means of the procedure laid down in Regulation (EEC) No 2539/84, of beef held by certain intervention agencies and intended for export
 Type: Regulation
 Subject Matter: trade policy;  animal product;  trade;  economic geography;  marketing
 Date Published: nan

 EN Official Journal of the European Communities7. 10. 98 L 270/39 COMMISSION REGULATION (EC) No 2145/98 of 6 October 1998 on the sale, by means of the procedure laid down in Regulation (EEC) No 2539/84, of beef held by certain intervention agencies and intended for export THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal (1), as last amended by Regulation (EC) No 1633/98 (2), and in particular Article 7(3) thereof, Whereas the application of intervention measures in respect of beef has resulted in a build-up of stocks in several Member States; whereas outlets for these products exist in certain third countries; whereas, in order to prevent storage being prolonged excessively, part of these stocks should be sold by tendering procedure for export to those countries; whereas to permit the sale of meat of uniform quality, beef that was purchased under Article 6 of Regulation (EEC) No 805/68 should be sold; Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies (3), as last amended by Regulation (EC) No 2417/95 (4), provides for the possibility of a two-stage procedure for the sale of beef from intervention; Whereas the sale should be conducted in accordance with Regulation (EEC) No 2539/84 and Commission Regula- tion (EEC) No 3002/92 of 16 October 1992 laying down common detailed rules for verifying the use and/or des- tination of products from intervention (5), as last amended by Regulation (EC) No 770/96 (6); Whereas, in order to ensure that the tendering procedure is consistent and uniform, measures should be adopted in addition to those provided for in Article 8(1) of Commis- sion Regulation (EEC) No 2173/79 of 4 October 1979 on detailed rules of application for the disposal of beef bought in by intervention agencies (7), as last amended by Regulation (EC) No 2417/95; Whereas provision should be made for derogations from Article 8(2)(b) of Regulation (EEC) No 2173/79 in view of the administrative difficulties which the application of this point is creating in the Member States concerned; Whereas, for administrative reasons, a minimum quantity should be set for tenders, taking into consideration normal commercial practice; Whereas, for practical reasons, export refunds will not be granted for beef sold under this Regulation; whereas, however, buyers will be required to apply for export licences for the quantity allocated, in accordance with Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector (8), as last amended by Regulation (EC) No 759/98 (9); whereas the deadline for taking over laid down in Article 6 of Regulation (EEC) No 2539/84 should accordingly be adjusted; Whereas, in order to ensure that the beef sold is exported to the eligible third countries, provision should be made for a security to be lodged before the goods are taken over and the primary requirements should be determined; Whereas products from intervention stocks may in certain cases have undergone several handling operations; whereas, in order to contribute to their satisfactory presentation and marketing, it is appropriate to authorise the repackaging of the products in certain specified circumstances; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 1. The sale shall take place of intervention products bought in under Article 6 of Regulation (EEC) No 805/ 68, of approximately: (a)  2 000 tonnes of bone-in beef held by the Spanish intervention agency, (1) OJ L 148, 28. 6. 1968, p. 24. (2) OJ L 210, 28. 7. 1998, p. 17. (3) OJ L 238, 6. 9. 1984, p. 13. (4) OJ L 248, 14. 10. 1995, p. 39. (5) OJ L 301, 17. 10. 1992, p. 17. (6) OJ L 104, 27. 4. 1996, p. 13. (8) OJ L 143, 27. 6. 1995, p. 35. (7) OJ L 251, 5. 10. 1979, p. 12. (9) OJ L 105, 4. 4. 1998, p. 7. EN Official Journal of the European Communities 7. 10. 98L 270/40  2 000 tonnes of bone-in beef held by the German intervention agency,  2 000 tonnes of bone-in beef held by the Austrian intervention agency,  500 tonnes of bone-in beef held by the Danish intervention agency,  250 tonnes of bone-in beef held by the Belgian intervention agency,  2 000 tonnes of bone-in beef held by the French intervention agency,  2 000 tonnes of bone-in beef held by the Italian intervention agency,  250 tonnes of bone-in beef held by the Dutch intervention agency, (b)  4 000 tonnes of boneless beef held by the Irish intervention agency,  1 700 tonnes of boneless beef held by the French intervention agency. 2. The beef shall be exported to the zone 03 destina- tions referred to in Annex II to Commission Regulation (EC) No 1560/98 (1). 3. Subject to the provisions of this Regulation, the sale shall be conducted in accordance with Regulations (EEC) No 2539/84 and (EEC) No 3002/92. Article 2 1. The qualities and the minimum prices referred to in Article 3(1) of Regulation (EEC) No 2539/84 are set out in Annex I hereto. 2. For each product mentioned in Annex I, the inter- vention agencies shall first sell the meat which has been stored the longest. Particulars of the quantities and places where the prod- ucts are stored shall be made available to interested parties at the addresses given in Annex II. 3. Only those tenders which reach the intervention agencies concerned no later than 12 noon on 12 October 1998 shall be taken into consideration. 4. A tender or purchase application shall be valid only if it relates to a minimum of 15 tonnes. 5. Notwithstanding Article 8(1) of Regulation (EEC) No 2173/79, a tender must be submitted to the intervention agency concerned in a sealed envelope bearing a refer- ence to the Regulation concerned. The sealed envelope must not be opened by the intervention agency before the tender deadline referred to in paragraph 3. 6. Notwithstanding Article 8(2)(b) of Regulation (EEC) No 2173/79, tenders shall not indicate which store the products are held in. 7. The security provided for in Article 5(1) of Regula- tion (EEC) No 2539/84 shall be ECU 12 per 100 kilo- grams. Applications for export licences as referred to in Article 3(2) below shall constitute a primary requirement in addi- tion to those laid down in Article 5(2) of the abovemen- tioned Regulation. Article 3 1. The intervention agency shall notify each operator concerned by fax of the outcome of tenders or purchase applications. 2. The operator shall apply within five working days of the date of notification as referred to in paragraph 1 for one or more export licences as referred to in the first indent of Article 8(2) of Regulation (EC) No 1445/95 to cover the quantity awarded. Applications shall be accom- panied by the fax referred to in paragraph 1 and shall contain in box 7 the name of one of the eligible countries referred to in Article 1(2). In addition, box 20 of the applications shall contain the following:  Productos de intervenciÃ ³n sin restituciÃ ³n [Reglamento (CE) no 2145/98]  Interventionsvarer uden restitution (forordning (EF) nr. 2145/98)  Interventionserzeugnisse ohne Erstattung [Verordnung (EG) Nr. 2145/98]  Ã Ã Ã ¿Ã  Ã ½Ã Ã ± ÃÃ ±Ã   µÃ ²Ã ±Ã Ã ·r Ã Ã Ã  r Ã µÃÃ ¹Ã Ã Ã Ã ¿Ã   [Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã  µ r (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2145/98]  Intervention products without refund [Regulation (EC) No 2145/98]  Produits dintervention sans restitution [rÃ ¨glement (CE) no 2145/98]  Prodotti dintervento senza restituzione [Regolamento (CE) n. 2145/98]  Producten uit interventievoorraden zonder restitutie (Verordening (EG) nr. 2145/98)  Produtos de intervenÃ §Ã £o sem restituiÃ §Ã £o [Regulamento (CE) nÃ « 2145/98]  Interventiotuotteita  ei vientitukea (Asetus (EY) N:o 2145/98)  Interventionsprodukt utan exportbidrag (FÃ ¶rordning (EG) nr 2145/98). Article 4 1. A security to guarantee exports to the third countries referred to in Article 1(2) shall be provided by the buyer before the goods are taken over. Importation into one of those countries shall constitute a primary requirement within the meaning of Article 20 of Commission Regula- tion (EEC) No 2220/85 (2). (1) OJ L 202, 18. 7. 1998, p. 58. (2) OJ L 205, 3. 8. 1985, p. 5. EN Official Journal of the European Communities7. 10. 98 L 270/41 2. The security referred to in paragraph 1 shall be per tonne:  ECU 1 700 for bone-in hindquarters,  ECU 1 000 for bone-in forequarters,  ECU 2 000 for boneless meat coming under codes INT.12 to INT.17, and code INT.19,  ECU 1 300 for other boneless meat. Article 5 Notwithstanding Article 6 of Regulation (EEC) No 2539/ 84, taking over must be completed within 45 days. Article 6 The competent authorities may permit products from intervention whose packaging is torn or soiled to be put up, under their supervision and before being presented for dispatch at the customs office of departure, in new pack- aging of the same type. Article 7 No export refund shall be granted in respect of meat sold under this Regulation. The removal order referred to in Article 3(1)(b) of Regula- tion (EEC) No 3002/92, the export declaration and, where appropriate, the control copy T5 shall contain one of the following entries:  Productos de intervenciÃ ³n sin restituciÃ ³n [Reglamento (CE) no 2145/98]  Interventionsvarer uden restitution (forordning (EF) nr. 2145/98)  Interventionserzeugnisse ohne Erstattung [Verordnung (EG) Nr. 2145/98]  Ã Ã Ã ¿Ã  Ã ½Ã Ã ± ÃÃ ±Ã   µÃ ²Ã ±Ã Ã ·r Ã Ã Ã  r Ã µÃÃ ¹Ã Ã Ã Ã ¿Ã   [Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã  µ r (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2145/98]  Intervention products without refund [Regulation (EC) No 2145/98]  Produits dintervention sans restitution [rÃ ¨glement (CE) no 2145/98]  Prodotti dintervento senza restituzione [Regolamento (CE) n. 2145/98]  Producten uit interventievoorraden zonder restitutie (Verordening (EG) nr. 2145/98)  Produtos de intervenÃ §Ã £o sem restituiÃ §Ã £o [Regulamento (CE) nÃ « 2145/98]  Interventiotuotteita  ei vientitukea (Asetus (EY) N:o 2145/98)  Interventionsprodukt utan exportbidrag (FÃ ¶rordning (EG) nr 2145/98). Article 8 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 October 1998. For the Commission Franz FISCHLER Member of the Commission EN Official Journal of the European Communities 7. 10. 98L 270/42 ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  Ã  ANNEX I  ANNEXE I  ALLEGATO I  BÃ ¶LAGE I  ANEXO I  LIITE I  BILAGA I Estado miembro Medlemsstat Mitgliedstaat Ã Ã  Ã Ã ¿r µ Ã »Ã ¿r Member State Ã tat membre Stato membro Lidstaat Estado-membro JÃ ¤senvaltio Medlemsstat Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã  Ã ½Ã Ã ± Products Produits Prodotti Producten Produtos Tuotteet Produkter Cantidad aproximada (toneladas) TilnÃ ¦rmet mÃ ¦ngde (tons) UngefÃ ¤hre Mengen (Tonnen) Ã Ã ±Ã   ÃÃ Ã ¿Ã  Ã ³Ã ³Ã ¹Ã Ã · ÃÃ ¿Ã  Ã Ã ·Ã Ã ± (Ã  Ã ½Ã ¿Ã ¹) Approximate quantity (tonnes) QuantitÃ © approximative (tonnes) QuantitÃ approssimativa (tonnellate) Hoeveelheid bij benadering (ton) Quantidade aproximada (toneladas) Arvioitu mÃ ¤Ã ¤rÃ ¤ (tonneina) UngefÃ ¤rlig kvantitet (ton) Precio mÃ ­nimo expresado en ecus por tonelada (1) Mindstepriser i ECU/ton (1) Mindestspreise, ausgedrÃ ¼ckt in ECU/Tonne (1) Ã Ã » Ã Ã ¹Ã Ã Ã µr Ã Ã ¹ µ r Ã Ã »Ã ·Ã Ã ·r Ã µÃ ºÃ Ã Ã ±Ã ¶  µÃ µÃ ½Ã µr Ã Ã µ Ecu Ã ±Ã ½  Ã  Ã ½Ã ¿ (1) Minimum prices expressed in ECU per tonne (1) Prix minimaux exprimÃ ©s en Ã ©cus par tonne (1) Prezzi minimi espressi in ecu per tonnellata (1) MinimumprÃ ³zen uitgedrukt in ECU per ton (1) PreÃ §o mÃ ­nimo expresso em ecus por tonelada (1) Alimmat hinnat ecuina tonnilta (1) LÃ ¤gsta priser i ecu per ton (1) a) Carne con hueso  KÃ ¸d, ikke udbenet  Fleisch mit Knochen  Ã Ã  Ã ±Ã Ã ± µÃ µ Ã º Ã ºÃ ±Ã »Ã ±  Bone-in beef  Viande avec os  Carni non disossate  Vlees met been  Carne com osso  Luullinen naudanliha  KÃ ¶tt med ben DEUTSCHLAND  Vorderviertel 1 000 800  Hinterviertel 1 000 1 000 DANMARK  Forfjerdinger 250 800  Bagfjerdinger 250 1 000 ITALIA  Quarti anteriori 1 000 800  Quarti posteriori 1 000 1 000 FRANCE  Quartiers avant 1 000 800  Quartiers arriÃ ¨re 1 000 1 000 BELGIQUE  Quartiers arriÃ ¨re/Achtervoeten 250 1 000 Ã STERREICH  Vorderviertel 1 000 800  Hinterviertel 1 000 1 000 NEDERLAND  Achtervoeten 250 1 000 ESPAÃ A  Cuartos delanteros 1 000 800  Cuartos traseros 1 000 1 000 b) Carne deshuesada  Udbenet kÃ ¸d  Fleisch ohne Knochen  Ã Ã  Ã ±Ã Ã ± Ã Ã Ã  r Ã º Ã ºÃ ±Ã »Ã ±  Boneless beef  Viande dÃ ©sossÃ ©e  Carni senza osso  Vlees zonder been  Carne desossada  Luuton naudanliha  Benfritt kÃ ¶tt IRELAND  shank (code INT 11) 400 900  thick flank (code INT 12) 400 1 450  topside (code INT 13) 200 1 500  silverside (code INT 14) 200 1 350  rump (code INT 16) 200 1 350  striploin (code INT 17) 200 2 000  flank (code INT 18) 400 800  fore rib (code INT 19) 400 1 200  shin (code INT 21) 400 900  shoulder (code INT 22) 400 1 200  brisket (code INT 23) 400 800  forequarter (code INT 24) 400 1 200 FRANCE  Semelle (code INT 14) 200 1 350  Flanchet (code INT 18) 900 800  EntrecÃ ´te (code INT 19) 100 1 200  Ã paule (code INT 22) 400 1 200  Quartier avant (code INT 24) 100 1 200 EN Official Journal of the European Communities7. 10. 98 L 270/43 (1) VÃ ©anse los anexos V y VII del Reglamento (CEE) no 2456/93 de la ComisiÃ ³n (DO L 225 de 4.9.1993, p. 4); Reglamento cuya Ã ºltima modificaciÃ ³n la constituye el Reglamento (CE) no 2602/97 (DO L 351 de 23.12.1997, p. 20). (1) Se bilag V og VII til Kommissionens forordning (EÃF) nr. 2456/93 (EFT L 225 af 4.9.1993, s. 4); forordningen er senest Ã ¦ndret ved forordning (EF) nr. 2602/97 (EFT L 351 af 23.12.1997, s. 20). (1) Vgl. AnhÃ ¤nge V und VII der Verordnung (EWG) Nr. 2456/93 (ABl. L 225 vom 4.9.1993, S. 4), zuletzt geÃ ¤ndert durch die Verordnung (EG) Nr. 2602/97 (ABl. L 351 vom 23.12.1997, S. 20). (1) Ã Ã » ÃÃ µ ÃÃ ±Ã Ã ±Ã Ã   µÃ ±Ã Ã ± V Ã ºÃ ±Ã ¹ VII Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã  µÃ ¿  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2456/93 Ã Ã ·r Ã ÃÃ ¹Ã Ã Ã ¿Ã r (Ã Ã  L 225 Ã Ã ·r 4. 9. 1993, Ã . 4), ÃÃ r Ã Ã Ã ¿ÃÃ ¿ÃÃ ¿Ã ¹ Ã ¸Ã ·Ã ºÃ µ Ã Ã µÃ »Ã µÃ Ã Ã ± Ã ± Ã ±Ã  Ã Ã ¿Ã ½ Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã  µ  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2602/97 (Ã Ã  L 351 Ã Ã ·r 23. 12. 1997, Ã . 20). (1) See Annexes V and VII to Commission Regulation (EEC) No 2456/93 (OJ L 225, 4.9.1993, p. 4), as last amended by Regulation (EC) No 2602/97 (OJ L 351, 23.12.1997, p. 20). (1) Voir annexes V et VII du rÃ ¨glement (CEE) no 2456/93 de la Commission (JO L 225 du 4. 9. 1993, p. 4). RÃ ¨glement modifiÃ © en dernier lieu par le rÃ ¨glement (CE) no 2602/97 (JO L 351 du 23. 12. 1997, p. 20). (1) Cfr. allegati V e VII del regolamento (CEE) n. 2456/93 della Commissione (GU L 225 del 4. 9. 1993, pag. 4), modificato da ultimo dal regolamento (CE) n. 2602/97 (GU L 351 del 23. 12. 1997, pag. 20). (1) Zie de bÃ ³lagen V en VII van Verordening (EEG) nr. 2456/93 van de Commissie (PB L 225 van 4. 9. 1993, blz. 4), laatstelijk gewijzigd bij Verordening (EG) nr. 2602/97 (PB L 351 van 23. 12. 1997, blz. 20). (1) Ver anexos V e VII do Regulamento (CEE) nÃ « 2456/93 da ComissÃ £o (JO L 225 de 4. 9. 1993, p. 4). Regulamento com a Ã ºltima redacÃ §Ã £o que lhe foi dada pelo Regulamento (CE) nÃ « 2602/97 (JO L 351 de 23.12.1997, p. 20). (1) Katso asetuksen (ETY) N:o 2456/93 (EYVL L 225, 4.9.1993, s. 4), sellaisena kuin se on viimeksi muutettuna asetuksella (EY) N:o 2602/97 (EYVL L 351, 23.12.1997, s. 20), liitteet V ja VII. (1) Se bilagorna V och VII i fÃ ¶rordning (EEG) nr 2456/93 (EGT L 225, 4.9.1993, s. 4), senast Ã ¤ndrad genom fÃ ¶rordning (EG) nr 2602/97 (EGT L 351, 23.12.1997, s. 20). EN Official Journal of the European Communities 7. 10. 98L 270/44 ANEXO II  BILAG II  ANHANG II  Ã APAPTHMA II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II  LIITE II  BILAGA II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionssteller   Ã ¹Ã µÃ Ã ¸ Ã ½Ã Ã µÃ ¹r Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã  µ Ã ½ ÃÃ ±Ã Ã µ µÃ ² Ã Ã µÃ r  Addresses of the intervention agencies  Adresses des organismes dintervention  Indirizzi degli organismi dintervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o  Interventioelinten osoitteet  Interventionsorganens adresser BELGIQUE/BELGIÃ  Bureau dintervention et de restitution belge Rue de TrÃ ¨ves 82 B-1040 Bruxelles Belgisch Interventie- en Restitutiebureau Trierstraat 82 B-1040 Brussel Tel. (32-2) 287 24 11; tÃ ©lex: BIRB. BRUB/24076-65567; tÃ ©lÃ ©copieur: (32-2) 230 2533/280 03 07 BUNDESREPUBLIK DEUTSCHLAND Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung (BLE) Postfach 180203, D-60083 Frankfurt am Main Adickesallee 40 D-60322 Frankfurt am Main Tel.: (49) 69 1564-704/7772; Telex: 411727; Telefax: (49) 69 15 64-790/791 DANMARK Ministeriet for FÃ ¸devarer, Landbrug og Fiskeri EU-direktoratet Kampmannsgade 3 DK-1780 KÃ ¸benhavn V Tlf. (45) 33 92 70 00; telex 151317 DK; fax (45) 33 92 69 48, (45) 33 92 69 23 ESPAÃ A FEGA (Fondo EspaÃ ±ol de GarantÃ ­a Agraria) Beneficencia, 8 E-28005 Madrid Tel.: (34) 913 47 65 00, 913 47 63 10; tÃ ©lex: FEGA 23427 E, FEGA 41818 E; fax: (34) 915 21 98 32, 915 22 43 87 FRANCE OFIVAL 80, avenue des Terroirs-de-France F-75607 Paris Cedex 12 TÃ ©lÃ ©phone: (33 1) 44 68 50 00; tÃ ©lex: 215330; tÃ ©lÃ ©copieur: (33 1) 44 68 52 33 ITALIA AIMA (Azienda di Stato per gli interventi nel mercato agricolo) Via Palestro 81 I-00185 Roma Tel. 49 49 91; telex: 61 30 03; telefax: 445 39 40/445 19 58 IRELAND Department of Agriculture, Food and Forestry Agriculture House Kildare Street IRL-Dublin 2 Tel. (01) 678 90 11, ext. 2278 and 3806 Telex 93292 and 93607, telefax (01) 661 62 63, (01) 678 52 14 and (01) 662 01 98 EN Official Journal of the European Communities7. 10. 98 L 270/45 NEDERLAND Ministerie van Landbouw, Natuurbeheer en VisserÃ ³, Voedselvoorzieningsin- en verkoopbureau p/a LASER, Zuidoost Slachthuisstraat 71 Postbus 965 6040 AZ Roermond Tel. (31-475) 35 54 44; telex 56396 VIBNL; fax (31-475) 31 89 39 Ã STERREICH AMA-Agrarmarkt Austria Dresdner StraÃ e 70 A-1201 Wien Tel.: (431) 33 15 12 20; Telefax: (431) 33 15 1297